DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
3.	(Currently Amended)	The method of claim [[2]] 1, wherein the step of determining the amount of imperfection in the material is performed using a look-up table of known amounts of imperfection corresponding to the measured resistance and the reference temperature.
Remarks
	The After-Final Response filed 06 August 2021 has been fully considered.
Response to Arguments
	Applicant’s arguments filed 06 August 2021 have been fully considered and are found persuasive.  Applicant argues that the cited references do not teach, suggest, or motivate the claimed assessment of sample pieces featuring the same dimensions as those of a design piece 

Allowable Subject Matter
Claims 1, 3, 5-11, 13-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Moorlag, Barron, and Feng do not teach or suggest the claimed assessment of sample pieces featuring the same dimensions as those of a design piece constructed during the same additive manufacturing cycle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael P. Rodriguez/Primary Examiner, Art Unit 1715